Case 2:20-cv-00416-DSF-JEM Document 15 Filed 07/07/20 Page 1 of 1 Page ID #:44




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  JAMES LEE                            CASE NO.
                                       2:20−cv−00416−DSF−JEM
               Plaintiff(s),
        v.                             Order to Show Cause re
  SAKURA OF TOKYO INTL CORP.,          Dismissal for Lack of
  et al.                               Prosecution

             Defendant(s).




        Default has been entered by the Clerk as to the remaining defendants. No
     motion for default judgment has been filed. Plaintiff is ordered to file a
     motion for default judgment on or before August 7, 2020. Failure to file a
     default judgment motion by that date may result in sanctions, including
     dismissal for failure to prosecute.

       IT IS SO ORDERED.

  Date: July 7, 2020                        /s/ Dale S. Fischer
                                           Dale S. Fischer
                                           United States District Judge
